Citation Nr: 1417521	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  08-14 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim of service connection for a left knee disorder. 

2.  Whether there is new and material evidence to reopen a claim of service connection for a left shoulder disorder.

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for hemorrhoids.  

5.  Entitlement to service connection for a disorder manifested by chest pain.  

6.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

7.  Entitlement to a rating in excess of 20 percent for status-post removal of the radial head of the left elbow.  

8.  Entitlement to a rating in excess of 10 percent for left elbow arthritis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to April 1967 and March 1972 to July 1972.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The matter was previously before the Board in March 2012, when it was remanded for additional development and due process concerns.   

A hearing before the undersigned Acting Veterans Law Judge was held at the RO in August 2011.  The hearing transcript has been associated with the claims file.

The issue of service connection for numbness and tingling of the left hand has been raised by the record, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The issues of service connection for a psychiatric disorder and a disorder manifested by chest pain are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A claim to reopen the issue of entitlement to service connection for a left knee disorder was denied in March 2006.  The Veteran was notified of the decision but did not appeal.  

2.  Evidence presented since the March 2006 decision does not raise a reasonable possibility of substantiating the claim of service connection for a left knee disorder.

3.  A claim to reopen the issue of entitlement to service connection for a left shoulder disorder was denied in December 1999.  The Veteran was notified of the decision but did not appeal.

4.  Evidence presented since the December 1999 decision does not raise a reasonable possibility of substantiating the claim of service connection for a left shoulder disorder.

5.  Hypertension did not have onset in service and is not related to service.

6.  Hemorrhoids did not have onset in service and are not related to service.

7.  The Veteran's service-connected status-post removal of the radial head of the left elbow is manifested by an impaired radius without nonunion in the lower half with false movement.

8.  The Veteran's service-connected left elbow arthritis is manifested by painful motion with functional loss equating to flexion of no worse than 105 degrees and extension of no worse than 60 degrees.


CONCLUSIONS OF LAW

1.  The March 2006 decision denying the claim to reopen the issue of entitlement to service connection for a left knee disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  Evidence submitted to reopen the claim of entitlement to service connection for a left knee disorder is not new and material; the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The December 1999 decision denying the claim to reopen the issue of entitlement to service connection for a left shoulder disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

4.  Evidence submitted to reopen the claim of entitlement to service connection for a left shoulder disorder is not new and material; the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

5.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  

6.  The criteria for service connection for hemorrhoids have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  

7.  The criteria for a rating in excess of 20 percent for service-connected status-post removal of the radial head of the left elbow have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Code 5212 (2013).

8.  The criteria for a rating in excess of 10 percent for service-connected left elbow arthritis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5206, 5207, 5208 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

The RO's September 2006, July 2009 and January 2010 letters advised the Veteran of the requirements for claims of entitlement to increased ratings and service connection for hypertension and the claim of service connection for hemorrhoids, respectively.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The letters also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  With these letters, the RO effectively satisfied the notice requirements with respect to these issues.  

With respect to the claims to reopen, the RO's July 2009 letter advised the Veteran of generic and issue-specific notice of the evidence and information necessary to reopen the claims and notice of the type of information and evidence needed to establish disability rating and effective dates.  See Kent v. Nicholson, 20 Vet. App. 1 (2006); Dingess/Hartman, 19 Vet. App. at 486.  The Board acknowledges that the letter did not inform the Veteran of the correct date of the most recent final decisions; rather, it reported the date of the final decision as June 1992 for each claim to reopen.  Although that date was for a decision from even earlier, the record reflects that the purpose of the notice was not frustrated.  The July 2009 letter described the reasons for the previous denials, and the record indicates that the claims have been denied for the same reason since the initial denial in June 1992, i.e., the lack of probative evidence of a link between each disorder and service.  Thus, based on the record as a whole, the Board finds a reasonable person would have understood from the information that VA provided to the Veteran what was necessary to substantiate his applications to reopen, and as such, that he had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication was not affected.

In addition, the duty to assist the Veteran has been satisfied.  VA assisted the Veteran in obtaining evidence and afforded the Veteran the opportunity to give testimony.  The Veteran's service treatment records, as well as identified post-service medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board acknowledges that a May 26, 1972, Naval Hospital report reveals a note that the medical officer was "unable to locate Health Record."  It is unclear what "Health Record" refers to, whether the medical officer was unable to locate a specific treatment record or the Veteran's entire medical record.  Regardless, the Board finds the current service medical record is complete.  The current record includes an April/May 1972 inpatient report, May 24, 1972 hospital discharge records, and a May 25-26, 1972, orthopedic record.  There is no indication that there are outstanding available clinical records.  The records associated with the treatment in April/May 1972 and the Medical Board proceedings do not reference any treatment which is not of record and although hospital records are sometime stored separately from other medical records, the claims file includes hospital records, suggesting the hospital records were requested and all available records were associated with the file.  Thus, the Board finds VA's failure to specifically request the clinical records associated with the April/May 1972 treatment in conjunction with this matter is not prejudicial.  

VA has afforded the Veteran VA examinations with respect to his claims for increased ratings and service connection.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The medical examinations and associated findings are adequate, as each was based upon a complete review of the evidence of record, consideration of the Veteran's statements, and clinical examination of the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The opinions provided in conjunction with the service connection claims are also adequate, as they address whether the hypertension and hemorrhoids are related to service, each opinion was based upon a complete review of the evidence of record, consideration of the Veteran's lay statements, and clinical examination of the Veteran, and the examiner provided sufficient rationale for the opinions presented.  See Barr, 21 Vet. App. at 311.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion with respect to these issues has been met.  38 C.F.R. § 3.159(c)(4).  

The Board notes that new evidence, specifically VA records, was associated with the record after the November 2012 supplemental statement of the case and that the claims were not subsequently readjudicated.  Review indicates that the "new" evidence is not pertinent to the claims decided herein, however; rather, the evidence provides no probative information pertinent to the claims decided herein.  38 C.F.R. §§ 19.37, 20.1304 (2013). Thus, readjudication by the RO is not necessary.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

II. Claims to Reopen

Claims of service connection for a left shoulder disorder were previously denied, most recently by the RO in a December 1999 decision.  New and material evidence was not received within the appeal period.  The Veteran did not appeal the decision and the December 1999 decision is final based on the evidence then of record.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  

Claims of service connection for a left knee disorder were previously denied, most recently by the RO in a March 2006 decision.  New and material evidence was not received within the appeal period.  The Veteran did not appeal the decision and the March 2006 decision is final based on the evidence then of record.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.

The Board acknowledges that the record includes VA treatment records dated within the year of issuance of the December 1999 and March 2006 rating decisions.  The treatment records are not "new and material evidence" which would prevent the decisions from becoming final; however the treatment records are either cumulative or not pertinent.  As such, this additional evidence does not prevent the decisions from becoming final.  See 38 C.F.R. § 3.156(b).

A claim will be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  


Left Knee Disorder

The basis for the previous denial was that there was no probative evidence of a nexus between the diagnosed left knee disorder and service or a service-connected disability.  Evidence considered at the time of the prior decision included service and post-service medical records and histories from the Veteran of symptoms involving the left knee during service and injury of the left knee during service.   

Evidence associated with the record in conjunction with the claim to reopen includes "new" evidence in the form of statements and testimony from the Veteran and his daughter, VA treatment records revealing treatment for a left knee disorder, and an April 2012 VA examination record revealing the examiner's determination that the left knee disorder was not secondary to the service-connected left elbow disabilities.  

This evidence is not material because it fails relate to an unestablished fact presented by the previous decision, namely the lack of probative evidence that the left knee disorder is related to service or is secondary to a connected disability.  The new evidence is cumulative of previously considered evidence, which already reflected treatment for the left knee and diagnoses associated with the left knee and revealed histories from the Veteran attributing the left knee disorder to service and reporting left knee symptoms and abnormality during and since service and injury during service.  Although the Veteran has provided additional details about his in-service symptoms, this information is cumulative of the evidence previously considered.  In sum, the evidence submitted since the last final denial does not raise a possibility of substantiating that the left knee disorder is related to service.  The Board acknowledges that the threshold for reopening a claim is low, but it is a threshold nonetheless.  Shade, 24 Vet. App. at 110.  Thus, the evidence submitted to reopen the claim of entitlement to service connection for a left knee disorder is not new and material, and therefore, the claim is not reopened.  


Left Shoulder Disorder

The basis for the previous denial was that there was no probative evidence of a nexus between the diagnosed left shoulder disorder and service or a service-connected disability.  Evidence considered at the time of the prior decision included service and post-service medical records and histories from the Veteran of injuring the left shoulder because of the service-connected left elbow disabilities.   

Evidence associated with the record in conjunction with the claim to reopen includes "new" evidence in the form of statements and testimony from the Veteran and his daughter, VA treatment records revealing treatment for a left shoulder disorder, and an April 2012 VA examination record revealing the examiner's determination that the left shoulder disorder was not secondary to the service-connected left elbow disabilities.  The record also includes VA radiographic reports indicating that the some of the degenerative changes in the shoulder "may be related to old trauma."

This evidence is not material because it fails relate to an unestablished fact presented by the previous decision, namely the lack of probative evidence that the left shoulder disorder is related to service or is secondary to a connected disability.  The new evidence is cumulative of previously considered evidence, which already reflected treatment for the left shoulder, diagnoses associated with the left shoulder, and evidence of trauma to the shoulder and included statements from the Veteran attributing the left shoulder disorder to the service-connected left elbow disabilities.  Although the Veteran has provided additional details about his left shoulder disorder, including the injury he believes caused the left shoulder disorder, this information is cumulative of the evidence previously considered.  In sum, the evidence submitted since the last final denial does not raise a possibility of substantiating that the left shoulder disorder is related to service.  The Board acknowledges that the threshold for reopening a claim is low, but it is a threshold nonetheless.  Shade, 24 Vet. App. at 110.  Thus, the evidence submitted to reopen the claim of entitlement to service connection for a left shoulder disorder is not new and material, and therefore, the claim is not reopened.  

III. Service Connection

Service connection may be established for disability resulting from personal injury incurred or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  In order to prevail on the issue of service connection there must be evidence of a current disability; in-service occurrence or aggravation of a disease or injury; and a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In addition, certain chronic diseases, such as hypertension, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).

Hypertension

Hypertension is defined for rating purposes as diastolic blood pressure that is predominantly 90 millimeters (mm.) or greater, or systolic blood pressure that is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (Note 1) (2013).  

The service treatment records reveal no findings of high blood pressure or hypertension.  A January 1967 dental clinic health questionnaire reveals that the Veteran circled "yes" in response to the question "have you ever had high blood pressure."  The February 1967 separation examination reveals normal blood pressure (122/78) and a negative history as to high or low blood pressure.  The March 1972 enlistment examination reveals a normal blood pressure reading (120/76) and a negative history as to high or low blood pressure.    

A September 1974 VA examination record reveals the Veteran's blood pressure was 142/98.  A December 1976 VA examination record reals blood pressure of 122/90.  The record notes that the Veteran's blood pressure was untreated.  

A July 1994 private treatment record indicates that the Veteran was recently seen for hypertension and left-sided chest pain.  "This apparently was okay, and the [Veteran] was advised to lose weight."  

A June 1995 private treatment record reveals the Veteran's history of hypertension.  After examination, hypertension was diagnosed.

A September 2000 reveals the Veteran's history of being diagnosed with hypertension "many years ago."  He reported that he had not been taking his medications because it had been "under control" until "recently."  Hypertension was diagnosed. 

A January 2001 VA examination record reveals the Veteran's history of hypertension when he was in service, starting in 1966.  He reported elevated blood pressure, for which he was treated when in New Jersey.  He reported that he was not treated after service but was again diagnosed three months earlier and started on medication.  Hypertension was diagnosed.  

A February 2010 private treatment record reveals the Veteran's history of hypertension for more than 30 years.  

The August 2011 Board hearing transcript reveals the Veteran's history that his blood pressure went up in 1966, after a lieutenant was killed, and remained elevated since that time.  He reported taking blood pressure pills during service and indicated that the pills were provided by a doctor.  He later clarified that he was diagnosed with hypertension in 1966, after the death of a lieutenant.  

An April 2012 VA examination record reveals the Veteran's history of being diagnosed with hypertension "years ago."  He reported that his blood pressure was elevated after he saw a man killed but then returned to normal "after a while."  After examination and review of the record, the examiner determined it was less likely than not that the hypertension was related to service.  The examiner noted that the service treatment records did not indicate any findings of hypertension or diagnosis of hypertension during either period of service and all blood pressure readings were in the normal range.  

In consideration of the evidence of record, the Board finds that service connection is not warranted for hypertension.  The record does not show that hypertension manifested during service or to a compensable degree within a year after discharge.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. § 3.307, 3.309.  The service treatment and examination records are silent as to any complaints or findings of hypertension and the earliest evidence of a diagnosed condition of record dates more than twenty years after discharge.  The Board acknowledges that the Veteran reported a history of high blood pressure in January 1967 and currently reports high blood pressure during and since service and diagnosis of and treatment for hypertension during service.  The Veteran denied high blood pressure in February 1967 and February 1972, however, and blood pressure readings were normal.  Additionally, the Veteran denied the use of any drug in January 1967 and denied any illness or injury other than those already noted and any treatment by a clinic, physician, or other practitioner in February 1967 and March 1972, and he has provided conflicting accounts as to the nature of his high blood pressure during service.  In this regard, the Board notes that although he reported diagnosis of and treatment for hypertension during service at the hearing, he subsequently told the April 2012 VA examiner that he had an episode of high blood pressure in 1966 which resolved.  Based on the conflicting histories provided by the Veteran and their inconsistency with the service medical records, the Board finds the current history of hypertension or chronically elevated blood pressure during service is not credible, and thus carries little probative value. 

The Board finds most probative as to the possibility of in-service onset, or onset within one year of service, the evidence that does not indicate that blood pressure was chronically elevated or that hypertension was diagnosed.  Rather, as noted above, blood pressure is noted to be normal in February 1967 and March 1972.  Accordingly, the Board finds hypertension was not present during service or within a year of discharge.  

Furthermore, the evidence does not contain sufficient evidence linking the hypertension to service.  The record does not include any probative expert evidence linking the Veteran's hypertension to military service.  The evidence of record does include the VA examiner's opinion that the hypertension is not related to military service.  The Board finds the VA examiner's opinion is probative because it is explained by a detailed rationale and supported by the record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Veteran contends that his hypertension began during service.  The question of whether the Veteran's hypertension is related to his military service does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Jandreau, 492 F.3d at 1377.  Although the record includes the Veteran's competent history of being a medic during service, the record does not suggest that this service provided the Veteran with the specialized medical knowledge necessary to determine the etiology of his hypertension:  he has not reported any specialized training or experience in cardiovascular matters.  Accordingly, the Board finds that these statements are not competent evidence to establish a nexus of service connection for hypertension.  

Accordingly, service connection for hypertension is not warranted.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim of entitlement to service connection for hypertension, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Hemorrhoids

The Veteran has reported that he was treated for hemorrhoids during service and that the hemorrhoids have persisted since that time.  At the August 2011 Board hearing, the Veteran testified that he began having itching and "knots in his rectum" while he was stationed in Istanbul in 1965/1966 and that a doctor told him he had hemorrhoids and gave him Preparation H.  He reported use of Preparation H since then and previous post-service treatment for hemorrhoids.  

The service treatment and examination records reveal no findings or histories of hemorrhoids, the Veteran denied rectal disease and any other disease not already noted during examinations in February 1967 and March 1972, and clinical examination of the anus and rectum was normal, with no evidence of hemorrhoids, during the examinations in February 1967 and March 1972.

Post-service treatment records reveal no findings or diagnoses indicative of hemorrhoids.  A February 2002 VA treatment record indicates that the rectum was examined and no hemorrhoids were noted.  A January 2003 VA treatment record reveals the Veteran's history of having a small amount of bright red blood with bowel movements the previous week, occurring twice with some loose stools.  Examination of the rectal system did not reveal hemorrhoids.  The Veteran was diagnosed with bright blood per rectum

An April 2012 VA examination record reveals the Veteran's history of hemorrhoids since 1965.  Examination was normal.  The examiner opined that it was less likely than not that hemorrhoids were incurred in or caused by service.  The examiner explained that there were no complaints of hemorrhoids symptoms found in the service treatment records.  

After review of the evidence, the Board finds service connection is not warranted for hemorrhoids.  Initially the Board notes the record does not contain a medical diagnosis of hemorrhoids and, although some symptoms of hemorrhoids may be observable by a layperson, they are not the type of disability that a lay person is competent to diagnose given their location.  Even so, the Board finds the competent and probative evidence does not show that hemorrhoids are related to service.  The probative evidence does not show that hemorrhoids manifested during service.  The service treatment and examination records are silent as to any complaints or findings of hemorrhoids.  The Board acknowledges that the Veteran has reported having hemorrhoids during and since service and treatment for hemorrhoids during and after service.  However, the medical records reveal no such treatment, the Veteran denied rectal disease or other non-noted disorders in February 1967 and February 1972, and clinical examination of the anus and rectum was normal in February 1967, February 1972, February 2002, and January 2003.  Based on the inconsistency with the medical records, the Board finds the current history of hemorrhoids during service is not credible, and thus carries little probative value.  Accordingly, the Board finds hemorrhoids were not present during service.  

Furthermore, the evidence does not contain sufficient evidence linking hemorrhoids to service.  The record does not include any probative medical evidence linking hemorrhoids to military service.  The evidence of record does include a VA examiner's opinion that hemorrhoids are not related to military service.  The Board finds the VA examiner's opinion is probative because it is explained by a rationale supported by the record.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

The Veteran contends that he has hemorrhoids related to service.  The question of whether the Veteran has hemorrhoids that are related to his military service does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge.  See Davidson, 581 F.3d at 1316; see also Jandreau, 492 F.3d at 1377.  Although the record includes the Veteran's competent history of being a medic during service, the record does not suggest that this service provided the Veteran with the specialized medical knowledge necessary to determine the etiology of hemorrhoids should they currently exist.  Accordingly, the Board finds that these statements are not competent evidence to establish service connection for hemorrhoids.  

Accordingly, service connection for hemorrhoids is not warranted.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim of entitlement to service connection for hypertension, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54.


IV. Increased Ratings

Service connection is in effect for acquired absence of the left radial head, rated at 20 percent, and traumatic arthritis of the left elbow, rated at 10 percent.  In September 2005, the Veteran filed a claim for increased ratings.  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

As to the evidence most probative to the rating period for these claims, VA treatment records dated from September 2004 reveal histories of pain and prescription of pain medications for conditions including the left elbow disabilities; there are no treatment records specific to the left elbow disability.

A November 2005 VA examination record reveals the Veteran's history of pain and weakness of the elbow with increased pain with movement and lifting.  He also reported pain, which radiated to the left small and ring fingers, and numbness and tingling of the left hand.  The record indicates that there were no significant adverse effects on the Veteran's occupational or recreational activities and that the Veteran was right-hand dominant.  Range of motion testing revealed extension to 60 degrees, supination to 50 degrees, pronation to 60 degrees, and flexion to 125 degrees.  There was evidence of pain and fatigue with movement and weakness in comparison with the right elbow.  There was no evidence of lack of endurance, loss of coordination, or additional limitation of function with repetition.  There was no edema, effusion, instability, redness, heat, or abnormal movement, but there was weakness, tenderness, and guarding.  There was a well-healed surgical scar of the lateral left elbow measuring 11 centimeters by 0.5 centimeters.  The Veteran was diagnosed with remote fracture left elbow/radial head, status-post excision of left radial head, degenerative joint disease of the left elbow, and ulnar neuropathy secondary to remote trauma left elbow.  

A January 2007 VA examination record reveals the Veteran's history of constant dull elbow pain that becomes sharp with movement.  He also reported sharp pain radiating to the hand whenever he carries objects, causing him to drop things two to three times each week.  He denied acute incapacitating flare-ups in the previous 12 months.  Range of motion testing revealed flexion to 125 degrees, extension to 50 degrees, supination to 75/85 degrees, and pronation to 65/80 degrees.  The examiner noted inability to fully extend the arm to zero degrees and inability to fully flex the elbow to 145 degrees.  The joint was painful on extremes of range of motion.  There was no additional limitation of motion after repetition.  There was objective evidence of painful motion without heat, redness, or swelling.  The ulnar nerve appeared intact with normal motor sensory and deep tendon reflexes below the elbow.  X-ray images showed degenerative joint disease at elbow joint with amputation of the proximal radius.  The Veteran was assessed with left elbow, status-post excision left radial head, with posttraumatic degenerative joint disease and ulnar neuropathy.  

A January 2007 VA treatment record reveals the Veteran's history of intermittent numbness in the left hand and the right foot which occurred mostly at night and which went away if he rubbed the hand or foot.  The diagnosis was "intermittent numbness of left hand and right foot-could be early neuropathy due to diabetes."

At a February 2009 hearing before a Decision Review Officer (DRO), the Veteran testified that he had crippling left elbow pain with increased pain on use.  He reported no strength in picking anything up and inability to push himself up with the left arm and indicated that it was "paralyzed" if he bumped it against anything.  He testified that he avoided using his left arm because of the pain and because it sometimes swells up to his wrist.  He reported ongoing medical care for the elbow.  

A March 2009 VA examination record reveals the Veteran's history that the elbow was "all right" unless he bumped it and then his fourth and fifth left fingers became tingly and numb for a few seconds and he had to tap his left hand to get rid of the feeling.  He also reported that the elbow "might swell 'a little bit" if used too much.  He reported that he had a brief decrease in left hand function during tingling and numbness of the fingers.  He also reported that he tried to avoid carrying or lifting objects greater than 15 pounds due to left shoulder pain and, "to a lesser extent," the left elbow.  He reported avoiding recreational activities that involved the left elbow and reported that he hardly used his left arm, instead doing lifting and "hard stuff" with his right arm.  The Veteran is right-hand dominant.  Range of motion testing revealed extension to 25 degrees, flexion to 105 degrees, supination to 85 degrees, and pronation to 80 degrees.  There was pain at the end of flexion and extension.  There was no additional limitation of motion after repetition, though there was pain.  There was tenderness to pressure over the lateral epicondyle but no swelling, abnormal movement, or guarding of movement, and stability was normal.  The examiner diagnosed acquired absence of the radial head and traumatic arthritis.  

At the August 2011 Board hearing, the Veteran testified that he had left elbow pain and that the "least little bump on the elbow paralyzes it."  He reported therapy and medical care for the elbow.  He also testified that he loses feeling in the hand, resulting in numbness and tingling due to pain.  He explained that he seldom uses the elbow because of the pain and that he is unable to pick anything up. The Veteran's daughter, a "certified nursing assistant," reported that the Veteran had constant pain in the elbow and numbness after it is bumped.  

Another VA examination was conducted in April 2012 pursuant to the Board's March 2012 remand.  The report reveals the Veteran's history of pain and decreased range of motion in the left elbow.  He also reported losing feeling in the fingers for several minutes "at times" depending on the position of the elbow.  He reported "at times" receiving physical therapy for the elbow.  He did not report flare-ups that impacted function of the elbow or forearm.  Range of motion testing revealed flexion to 145 degrees or greater without objective evidence of pain and extension to 25 degrees with pain at 25 degrees.  There was no change in range of motion after repetition.  Motor strength was 4/5 with flexion and extension.  There was no ankylosis and no flail joint, joint fracture, or impairment of supination or pronation.  The examiner found the residual of the left elbow surgery was limitation of motion.  The examiner found no other pertinent physical findings, complications, conditions, signs, or symptoms related to the left elbow disability.  The examiner found the elbow condition did not impact the Veteran's ability to work.  

The acquired absence of the left radial head is rated by analogy to Diagnostic Code (DC) 5212, which provides for ratings based on impairment of the radius.  DC 5212 provides a 30 percent rating for nonunion of the minor radius in the lower half, with false movement, with loss of bone substance (1 inch (2.5cms) or more) and marked deformity.  A higher rating is not available under DC 5212 as the evidence does not show nonunion of the lower half of the minor radius.  X-ray imaging conducted since the 1972 surgery reveals no findings indicative of abnormality in the lower half of the minor radius, and the record includes no other competent evidence indicative of nonunion in the lower half of the minor radius.  The VA examiners would likely have noted the existence of nonunion of the radius if it existed as part of the examination process.  Thus, a higher rating is not available under DC 5212.  

The traumatic arthritis of the left elbow is rated at 10 percent under DC 5010 for arthritis.  To obtain a higher rating based on limitation of motion of the minor elbow, the evidence must show flexion limited to 90 degrees, extension limited to 75 degrees, flexion limited to 100 degrees with extension limited to 45 degrees, or pronation with motion lost beyond the last quarter of arc, so the hand does not approach full pronation.  38 C.F.R. § 4.71a, DC 5206, 5207, 5208, 5213.  The appropriate rating for limitation of motion is determined after consideration of functional loss due to flare-ups, fatigability, incoordination, weakness, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995); 38 C.F.R. §§ 4.40, 4.45 (2013).  

A higher rating is not available based on limitation of motion, even after consideration of pain and other functional limitation.  The evidence documents flexion to at least 105 degrees, to include after repetition, and extension to at most 60 degrees, to include after repetition, and the evidence does not show limitation of pronation to less than 65 degrees or limitation of supination or pronation due to bone fusion.  The Board has considered the DeLuca factors and the report of additional functional loss.  The Veteran has already been compensated for the reported pain on use and has consistently denied flare-ups, however, and the evidence does not indicate that the functional loss approximates the limitation of motion required for a higher rating.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) ("Pain may cause a functional loss, but pain itself does not constitute functional loss.").  The evidence, to include history, does not show extension limited to 75 degrees or more, flexion limited to 100 degrees or less, or pronation with motion lost beyond the last quarter of arc.  As such, a higher rating is not warranted based on limitation of motion.  

Other potentially applicable diagnostic codes have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The Veteran is already separately rated for the scar, and the Board finds no other diagnostic code is applicable in this case.  The evidence, to include history, does not show ankylosis, bone fusion, impairment of the ulna, or nonunion of the radius and ulna.  38 C.F.R. § 4.71a, DC 5205, 5209 to 5212.  The Board acknowledges that the Veteran has reported symptoms involving the left hand and fingers, which he attributes to the left elbow disability.  The record contains conflicting findings as to the etiology of those complaints, however.  Although the record includes past diagnoses of ulnar neuropathy, no specific symptom or finding is attributed to the ulnar neuropathy, recent examination has resulted in findings of no impairment of the ulnar nerve, and a 2007 VA medical professional determined that the symptoms are possibly due to diabetic neuropathy.  Thus, the Board has considered the possibility of a separate neurological rating, but finds it is not warranted.  Furthermore, the Veteran has not specifically indicated, and the record does not reflect, that the service-connected disabilities rated presently on appeal prevent him from obtaining and/or maintaining employment.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2013).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

The Board finds the manifestations of the status-post removal of the left radial head and left elbow arthritis are not so unusual or exceptional in nature as to render the rating inadequate.  The criteria by which the Veteran's disabilities are evaluated specifically contemplate the level of impairment caused.  As demonstrated by the evidence of record, the conditions are not manifested by nonunion of the minor radius in the lower half, extension limited to 75 degrees or more, flexion limited to 100 degrees or less, or pronation with motion lost beyond the last quarter of arc.  When comparing this with the symptoms contemplated in the Rating Schedule, neither schedular evaluation is inadequate.  Greater ratings are provided for certain manifestations, but as discussed above, the medical evidence reflects that those findings are not present in this case.  Furthermore, the evidence does not document the existence of associated symptoms that have not been, and should be, considered.  Therefore, the schedular evaluation is adequate and no referral is required.  

After review of the evidence of record, the evidence of record does not show that a higher rating is warranted for the Veteran's service-connected left elbow disabilities at any time during the period pertinent to this appeal.  See Hart, 21 Vet. App. at 505.  The evidence shows no distinct periods of time during the rating period in which the Veteran's symptoms have varied to such an extent that ratings greater or less than those assigned would be warranted.  The preponderance of the evidence is against the claims and the benefit-of-the-doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102 4.3; Gilbert, 1 Vet. App. at 54.


ORDER

New and material evidence not having been submitted, the appeal to reopen the claim for entitlement to service connection for a left knee disability is denied.

New and material evidence not having been submitted, the appeal to reopen the claim for entitlement to service connection for a left shoulder disability is denied.

Service connection for hypertension is denied.

Service connection for hemorrhoids is denied.

A rating greater than 20 percent for status-post removal of the radial head of the left elbow is denied.  

A rating greater than 10 percent for left elbow arthritis is denied.  


REMAND

The record includes new evidence, including a December 2011 VA treatment record for chest pain, which was not considered in the November 2012 supplemental statement of the case.  As this evidence is pertinent to chest pain claim and was associated with the record prior to certification, the claim must be remanded for the originating agency to readjudicate the claim.  

Furthermore, another examination should be provided and opinion should be obtained to determine whether the Veteran has a disorder manifest by chest pain that is related to service.  Although the record includes an examination with opinion, the Board finds it is not wholly sufficient because the examiner does not specify whether the currently diagnosed supraventricular arrhythmia is responsible for the reported chest pains.  The Board finds this is problematic because the chest pains reported in conjunction with the diagnosis of supraventricular arrhythmia differ from the previously reported chest pains.  The Board further finds the examiner's determination that the in-service chest pains were due to pleurisy is problematic because the examiner did not provide an explanation for this determination and the service treatment records only reveal a finding of questionable pleuritis.  

In addition, another examination is needed to determine whether the Veteran has a psychiatric disorder related to service.  The record includes a 2009 VA examination record, reflecting a determination of no current disability, and a 2013 Disability Benefits Questionnaire (DBQ) reflecting a diagnosis of PTSD.  These findings have limited probative value, however.  The Board finds the 2009 examination record is of limited probative value because the examiner did not provide an explanation for the determination that the Veteran did not have PTSD.  The Board finds the 2013 DBQ is of limited probative value because the psychologist linked the diagnosis of PTSD to "war zone" experiences, and the Veteran did not serve in a war zone.

Lastly, any updated treatment records should be obtained on remand.

Accordingly, these issues are REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding treatment records pertinent to the Veteran's claims, to include any records associated with medical care through the VA health care system and the private H. B. Medical Center.  

2.  Then, schedule the Veteran for examination by an examiner with sufficient expertise to determine the nature and likely etiology of the claimed psychiatric disorder.  The examiner should review the claims file and any electronic records.  

The examiner should identify the Veteran's current psychiatric disorder(s).

For any identified disorder, the examiner should state whether it is at least as likely as not (50 percent probability) that the disorder (a) began in service or (b) is causally related to service.  

The examiner is requested to provide an explanation for any opinion expressed.  If the examiner is not able to provide an opinion because it would be speculative, the medical professional should specify whether there is additional information that would enable him/her to provide the opinion s/he declined to provide on that examination; or whether the inability to provide the requested opinions was based on the limits of medical knowledge.

3.  Also, schedule the Veteran for examination by an examiner with sufficient expertise to determine the existence and etiology of a disorder manifested by chest pain.  The examiner should review the claims file and any electronic records.  

The examiner should state whether the Veteran has a disorder manifested by recurrent episodes of chest pain.  

For any such disorder, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder began during service or otherwise related to service, to include the in-service treatment for chest pain.  

If the examiner is not able to provide an opinion because it would be speculative, the examiner should specify whether there is additional information that would enable him/her to provide the opinion s/he declined to provide on that examination; or whether the inability to provide the requested opinions was based on the limits of medical knowledge.

4.  Finally, readjudicate the claims remaining on appeal with consideration of all evidence not considered in the November 2012 supplemental statement of the case, including the VA treatment records dated after January 31, 2011 and the January 2013 DBQ.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, issue a supplemental statement of the case to the appellant and his representative and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


